Citation Nr: 9916333	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1990, and served on active duty for training from April 
18, 1990 to June 29, 1990. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

The veteran's claim for service connection for a low back 
disability is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an initial application for VA compensation 
or pension benefits in October 1990 wherein he claimed back 
pain from heavy equipment.  He indicated he had not received 
medical treatment for the disability before, during or since 
service, nor that any persons other than physicians knew any 
facts about the disability.  Subsequently, including on VA 
clinical evaluation, the veteran maintains, in substance, 
that he incurred a back disability while in the service, 
caused by an incident where he did many sit-ups on a hard 
surface.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a back 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for a back disability to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current back disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Secondly, there must be evidence of incurrence 
or aggravation of a disease or injury in service, or due to 
service-connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between service, 
or service-connected disability, and the current back 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The claims file contains service medical records dated from 
April 1990 to June 1990.  These records are negative for 
complaints, findings, symptoms, or diagnoses relating to the 
veteran's back.  In June 1990, he complained of a raw area on 
the top of his buttocks that he said he believed was the 
result of sit-ups.  Physical examination revealed a raised 
excoriated area on the left side proximal area of the 
buttocks without drainage or discharge.  The assessments were 
rule out folliculitis and rule out sebaceous cyst.

In connection with the Board's remand, the RO attempted to 
obtain service medical records for the period from September 
1989 through March 1990.  Records received from the National 
Personnel Records Center in September 1996 were duplicates of 
records already in the claims file.  Records received 
sometime in or after January 1997 from the Office of the 
Adjutant General of the State of Texas (Texas Army National 
Guard) were also duplicates of records already in the claims 
file.  

Turning to the veteran's post-service medical records, the 
Board finds that they do provide evidence of a current back 
diagnosis.  However, they do not provide competent evidence, 
such as a medical opinion, showing a nexus or link between 
the veteran's current back disability and injury or clinical 
manifestations in service.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent 
evidence of such a relationship in this case, the veteran's 
claim is not well-grounded and the appeal must be denied.

VA outpatient treatment records dated in August 1991, 
December 1991, July 1992 and March 1993 show diagnoses or 
assessments of chronic lower back pain; degenerative joint 
disease of the lumbar spine, stable; and low back pain, 
degenerative disc disease.  In August 1991, the veteran 
reported he had had recurrent low back pain since 1989.  In 
July 1996, he complained of an onset of low back pain two to 
three years earlier.  He denied any recent injury.  The 
clinical reports did not address the etiology of the low back 
diagnoses, or relate them to his military service.

The report of a November 1990 VA examination reveals that the 
veteran complained of intermittent low back pain, and feeling 
that the bones of his back were rubbing together.  He noted 
that the pain began the prior year when doing a large amount 
of sit-ups in service.  He stated he developed abrasions in 
the sacral area and lower back pain at that time.  Current 
findings relating to the veteran's back were provided, along 
with a diagnosis of chronic low back strain, minimally 
symptomatic.  The examiner did not provide an opinion 
addressing the etiology of the low back strain, or relate it 
to the veteran's military service.  

A May 1991 report from M. Paul Farber, M.A., D.C., provides 
that he examined the veteran for injuries of the cervical and 
lumbar spine and a sprain strain of the lumbar spine, caused 
by doing large amounts of sit-ups on a hard surface while in 
the military.  Dr. Farber acknowledged that the veteran had 
provided this history of the injury himself.  

Dr. Farber's report linking the veteran's current back 
complaints to his military service does not cite to any prior 
medical evidence.  It is based solely on a history provided 
by the veteran, as opposed to a review of the veteran's 
entire medical record, including service medical records.  
Accordingly, the report is not probative or material to the 
etiology of the veteran's post-service back disability.  See 
Reonal v. Brown, 5 Vet App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet App. 474 (1993).

The veteran was uncooperative with the RO's post-remand 
attempts to develop the record.  In correspondence dated in 
August and September 1996, the RO requested that the veteran 
identify all treatment he had received for low back pain 
since service, including the names and complete addresses of 
all physicians and facilities from which he had obtained 
treatment for low back pain.  An authorization form for 
release of information to VA was provided for completion by 
the veteran.  The veteran did not respond to the request, and 
there is no evidence that the veteran did not receive the 
request.  

Similarly, in correspondence dated in November 1997 and sent 
to the veteran's correct address of record, the RO remarked 
that the veteran had failed to report for a VA examination in 
June 1997.  The RO informed him that another VA examination 
was to be scheduled, and if he failed to appear the claims 
file would be sent to the Board for adjudication without the 
additional evidence from an examination.  There is no 
evidence that the veteran did not receive this 
correspondence.  A January 1998 C&P Examination Inquiry 
response provides that a November 1997 VA examination was 
canceled due to the veteran's failure to report.  

In correspondence dated in May 1998 and sent to the veteran's 
correct address of record, the RO informed him that another 
VA examination was to be scheduled, and that the examination 
was important and if he failed to attend the probability of a 

denial was great.  There is no evidence that the veteran did 
not receive this correspondence.  A June 1998 C&P Examination 
Inquiry response provides that a May 1998 VA examination was 
canceled due to the veteran's failure to report.  

In June 1998, the veteran provided the RO with a new address 
and his mother's phone number.  In October 1998, the RO sent 
to the new address a copy of the May 1998 correspondence 
informing the veteran of the importance of attending a VA 
examination.  There is no evidence that the veteran did not 
receive this correspondence.  In November 1998, personnel 
from the VA spoke with the veteran's mother, but the veteran 
did not return the call.  The next day, a VA examination was 
canceled after the veteran failed to report. 

The Board notes that the VA has been unable to obtain the 
complete service medical records or military hospital records 
for the veteran.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet.App. 83, 85 (1992).  The Board's analysis of 
the claim was undertaken with this duty in mind.

As the veteran's claim is not well-grounded, there is no duty 
to assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).  The Board 
additionally points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Because of the lack of competent medical evidence showing 
that the veteran incurred a chronic back disability while on 
active duty, his claim is not well-grounded and the appeal is 
thus denied.



ORDER

Evidence of a well-grounded claim for service connection for 
a low back disability not having been received, the appeal is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

